Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group II, claims 9-18 in the reply filed on March 08th, 2022 is acknowledged. Non-elected invention of Group I, claims 1-8 have been withdrawn from consideration.  Claims 1-18 are pending.
Action on merits of Group II, claims 9-18 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 04/06/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 110453173, hereinafter as Jin ‘173) in view of Yang (US 2019/0131358, hereinafter as Yang ‘358).
Regarding Claim 9, Jin ‘173 teaches a method of manufacturing a display panel, comprising following steps: 

S 101, fabricating a plurality of spacers (204) on the pixel definition layer; 
S 102, forming a plurality of holes (102 and 103) on a mask plate (100) corresponding to positions of the spacers (see Figs. 7C and 7D; para. [0062]) by a high precision metal mask (FMM) manufacturing process (see para. [0004]); and 
S 103, aligning (see para. [0028] and [0030]) the mask plate with the spacers (204) and performing a vapor deposition process (see para. [0068]).  
Thus, Jin ‘173 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a fine metal mask plate evaporation technology”.
However, Yang ‘358 teaches a fine metal mask plate evaporation technology (see para. [0004]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Jin ‘173 by having fine metal mask plate evaporation technology in order to limit evaporation regions of light-emitting materials of different colors (see para. [0004]) as suggested by Yang ‘358.

Regarding Claim 10, Jin ‘173 teaches forming a plurality of openings in a pixel effective region of the pixel definition layer by a photolithography process (see para. [0060]-[0062]).  

Regarding Claim 11, Jin ‘173 teaches a cross-sectional shape of the spacers (204) includes circular (see Fig. 4).  
In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 12, Jin ‘173 is shown to teach all the features of the claim with the exception of explicitly the limitation: “cross-sectional shape of the spacers includes square”.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a square shape for the spacers on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). A person of ordinary skills in the art is motivated to select the square shape for the spacers in order to improve the support/performance for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the light emitting diode device.

Regarding Claim 13, Jin ‘173 teaches a side of each of the spacers (204) has a slope (see Fig. 4).  



Regarding Claim 15, Jin ‘173 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a diameter of the holes of the mask plate is less than 12 µm”.  
However, it has been held to be within the general skill of a worker in the art to select a diameter of the holes of the mask plate is less than 12 µm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 16, Jin ‘173 teaches the holes of the mask plate (100) corresponding to positions of the spacers (204) comprise through holes (102) and blind holes (103) (see Fig. 4).

Regarding Claim 17, Jin ‘173 teaches a height of the spacers corresponding to the through holes is greater than a height of the spacers corresponding to the blind holes (see Fig. 2).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a height of the spacers on the basis of its suitability for the intended use as a matter of obvious In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 18, Jin ‘173 teaches after an alignment of the mask plate and the spacers is completed in the step S103, red pixels, blue pixels, and green pixels are vapor-deposited through the mask plate, respectively (see para. [0004] and [0069]).	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yang et al. (2019/0355801 A1)			
Zheng et al. (US 2019/0123308 A1)
Yang et al. (US 2019/0326359 A1)
Wang et al. (US 2018/027984 A1)		
Matsueda et al. (US 2018/02487064 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829